Citation Nr: 0116571	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  97-23 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Debora Wagner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran had verified active duty from February 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which, in pertinent part, granted service connection 
for PTSD, granted a temporary total rating for 
hospitalization under 38 C.F.R. § 4.29 (2000) effective from 
February 25, 1995, and assigned a 50 percent rating effective 
from May 1, 1995.

The veteran testified at an RO hearing in April 1998.  At 
that hearing, the veteran's representative stated that the 
veteran is totally disabled and should be rated as such.  
Even though the veteran is receiving a nonservice-connection 
pension, it appears his representative may have raised a 
claim for a total disability rating based on individual 
unemployability (TDIU).  Since this matter has not been 
adjudicated by the RO, it is referred to the RO for 
clarification and any indicated action.  See Roberson v. 
Principi, No. 00-7009 (Fed. Cir. May 29, 2001).


FINDINGS OF FACT

1.  The RO has obtained, to the extent possible, all relevant 
evidence necessary for an equitable disposition of the 
veteran's claim.

2.  Except for the periods when temporary total ratings were 
in effect under 38 C.F.R. § 4.29 for hospitalization, the 
veteran's service-connected PTSD was not manifested by more 
than considerable social and industrial impairment, nor was 
it productive of more than occupational and social impairment 
with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for the veteran's PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 1507 (1991 & Supp. 2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.1-4.14, 4.132, Diagnostic Code 9411 (1996), 38 
C.F.R. §§ 4.125-4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (Act) became law.  Pub. L. 106-
475, 114 Stat. 2096 (2000).  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In a March 1996 rating decision, the RO granted service 
connection for PTSD, granted a temporary total rating for 
hospitalization under 38 C.F.R. § 4.29 effective from 
February 25, 1995, and assigned an initial 50 percent rating 
effective from May 1, 1995, following the end of the 
temporary total rating.  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection and essentially contends that the 
assigned rating does not accurately reflect the severity of 
his disability.

Initially, the Board notes that veteran's representative 
contends that VA should should grant the veteran a permanent 
and total disability rating for his service-connected PTSD 
and should consider his drug and alcohol abuse as part of his 
PTSD symptomatology.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001) (holding that 38 U.S.C.A. § 1110 does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability (PTSD) or use of 
an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability (PTSD)).  
Based on the ruling in Allen, her argument might be 
interpreted as a claim for service connection for substance 
abuse as secondary to the veteran's service-connected PTSD 
and therefore intertwined with the veteran's increased rating 
claim.  However, the Board interprets her April 1998 
statement to contend that the veteran's substance abuse 
symptomatology cannot be dissociated from his PTSD 
symptomatology and as such VA should attribute all of the 
veteran's substance abuse symptoms to his service-connected 
PTSD when assigning a disability rating.  For the reasons 
described below, the Board does not consider her argument an 
interwined claim for service connection for substance abuse 
as secondary to the veteran's service-connected PTSD and will 
proceed with appellate review. 

The ruling in Allen also might suggest that the case should 
be remanded to the RO for another examination.  However, the 
Board observes that the RO decision that was appealed, 
entered in 1996, which granted service connection and 
assigned the rating for the service-connected PTSD at issue, 
was primarily based upon VA examinations of the veteran in 
August and September 1995.  Moreover, while the March 1999 
and January 2001 supplemental statements of the case did not 
specifically set out the provisions of 38 C.F.R. § 3.655 
(2000), the RO did indicate that, due to the veteran's 
failure to report for additional (three) VA examinations, it 
had to rely on the evidence of record.  See 38 C.F.R. 
§ 3.655(b).  The RO specifically notified the veteran that, 
as a result of his failure to report for a VA examination, 
evidence expected from such an examination, which might have 
been material to the outcome of the claim, could not be 
considered.  The veteran failed to show good cause for his 
failure to report for an examination and, although VA has 
rescheduled the veteran for examination several times, he 
failed to report for any examinations scheduled after 1995.  

The Board observes there are extensive VA inpatient and 
outpatient records associated with the file.  Under these 
circumstances, the Board finds that there is no further duty 
to assist the veteran with the development of his claims.  
The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C. § 5103A.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this connection, the Board finds that the August 
and September 1995 VA examination reports and recent VA 
treatment reports, which evaluate the status of the veteran's 
disability, are adequate for determining whether the 
disability evaluation assigned effective from May 1, 1995 is 
appropriate and a remand is not warranted.  The Board also 
finds that the requirements regarding notice, which must be 
provided to the veteran pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been satisfied by the letters, statement, and 
supplemental statements of the case which were provided to 
the veteran by the RO.

Veterans claiming benefits have an obligation to report for 
scheduled VA examinations.  The duty to assist is not a one-
way street, and the veteran has not fulfilled his duty to 
cooperate in this matter.  38 C.F.R. §§ 3.326, 3.327, 3.655; 
Engelke v. Gober, 10 Vet. App. 396 (1997); Olson v. Principi, 
3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 190 
(1991).

Governing regulation provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 38 C.F.R. § 3.655 as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 
3.655(a).  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  As the veteran 
failed to report for the VA examination scheduled on three 
separate occasions, most recently in July 2000, to evaluate 
his PTSD, the Board must adjudicate this appeal based on the 
evidence of record.  Id.  
The Board finds that the veteran's claim was not denied by 
the RO decision that is the subject of this appeal because he 
failed to report for the subsequently scheduled examinations; 
the veteran appealed the original 1996 rating decision that 
was based upon recently dated medical evidence, including 
reports of two 1995 VA examinations.  The RO notified the 
veteran in its 1999 and 2001 supplemental statements of the 
case of the obvious: that as a result of his failure to 
report for VA examinations, evidence expected from these 
examinations which might have been material to the outcome of 
the claim could not be considered (i.e., to support the 
assignment of a staged rating (Fenderson v. West, 12 Vet. 
App. 119 (1999)).  It is 38 C.F.R. § 3.655 (b) and not 
38 C.F.R. § 3.655 (a) that is applicable here, and as the 
veteran failed to report for an examination scheduled in 
conjunction with his original compensation claim, the claim 
obviously has to be considered on the basis of the evidence 
of record.  It is also again pertinent to point out that, at 
no time since the veteran failed to report for his October 
1997 mental disorder and PTSD examinations has he provided an 
explanation why he failed to report or requested a 
rescheduling of the examinations, even though the 
examinations were rescheduled in June 1998 and July 2000.  
The veteran may, of course, reopen his increased rating claim 
at any time.  However, in view of the foregoing, the Board 
will proceed with its appellate review of the claim for the 
rating assigned by a March 1996 RO decision, effective from 
May 1, 1995.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  Since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability ratings, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

The veteran had two tours of duty in the Republic of Vietnam 
from September to December 1968 (as a rifleman) and from May 
to October 1970 (as a security guard) and was awarded the 
Vietnam Service Medal, the National Defense Service Medal, 
the Combat Infantry Badge, and the Vietnam Campaign Medal.  
Service medical records show that the veteran was treated for 
anxiety reaction manifested by episodes of hyperventilation 
due to acute anxiety in October 1968.  There were no 
subsequent complaints or diagnosis of anxiety.  In December 
1968, the veteran was seen for complaints of hearing things, 
acting odd and fighting.  During his second tour of duty, in 
August 1970, a psychiatric evaluation indicated an immature 
personality manifested by behavior and history of chronic 
drug use (heroin and opium) and a passive dependent 
personality disorder was indicated.  On the ward, the veteran 
was very active, assertive and left the ward without 
permission, essentially presenting another picture.  His 
September 1970 separation examination reflects that the 
veteran's clinical findings were within normal limits except 
for psychiatric difficulties.

VA Medical Center (VAMC) reports show that the veteran was 
treated by the hospital drug treatment unit four times 
between January 1977 and February 1982 and once at Rollmans 
due to drug abuse and severe dependent personality as 
predisposition.  An August 1983 VA outpatient psychiatric 
evaluation (noted to be incomplete due to the veteran having 
missed the second appointment for his evaluation) indicated 
that the veteran had a 17-year history of abusing alcohol and 
intravenous drugs, including heroin and Talwin.  The 
diagnoses included low normal intelligence (80), rule out 
PTSD and poly-drug abuser.

At a March 1984 VA examination, the veteran reported that he 
had used multiple drugs and had multiple job changes since 
his second tour in Vietnam, presumably after he shot and 
killed a small boy.  He indicated that he had nightmares and 
intrusive thoughts of Vietnam, startle reaction to loud 
noise, and trouble with concentration, abnormal behavior and 
sleeping.  On examination, his mood was depressed but no 
thought disorder was found.  He displayed violent tendencies.  
The diagnosis was PTSD.

From December 1994 to February 1995, the veteran was 
hospitalized and treated for alcohol and crack dependency in 
the chemical dependency rehabilitation program at the VAMC.  
A VA hospital summary dated from February to April 1995 
showed that the veteran was admitted to the PTSD program from 
outpatient chemical dependence on February 25, 1995, with a 
diagnosis of PTSD and cocaine abuse in remission.  The 
veteran's Global Assessment of Functioning (GAF) score was 
50.

At an August 1995 VA psychological examination for PTSD, the 
veteran reported that in addition to VA treatment for 
substance abuse he was treated three times at the Droege 
House in Dayton, Kentucky and that he saw a private doctor 
three times a week.  He stated that his PTSD symptoms began 
within the first week of his return to the States.  
Personality studies were strongly positive for a severe level 
of psychopathology in his overall personality structure.  The 
interpretation of the testing was a pattern of chronic mental 
illness characterized by intermittent psychotic thinking, 
paranoid sensitivity, passive-aggressive personality, loss of 
energy, depression, and anxiety.  The supplementary scales of 
the MMPI indicated a significantly high level of generalized 
anxiety, combined with high substance abuse potential, and a 
peak on the experimental PTSD scales.  The Rorschach test 
showed an overall cognitive slippage and loosening of 
associations.  DSM-IV diagnostic criteria most clearly fit 
borderline personality with transient psychotic episodes and 
features of paranoid and passive-aggressive disorder.  The 
veteran clearly had intermittent episodes of panic disorder, 
anxiety and depression.  The examiner observed that it was 
quite probable that the veteran's psychopathology pre-existed 
the military and/or Vietnam, as characterized by his acting 
out and truancy while a youth and his sketchy employment 
history both before and after service.  The examiner added 
that it was also probable that the experiences of battle 
trauma and the episodes described by the veteran served to 
further destabilize his psychological condition.  By history 
and symptomatology, the elements of PTSD were established.  
The examiner added that it was likely that PTSD was present 
as a secondary condition (at 30-40 percent of his entire 
spectrum of his difficulties) with the primary disorder and 
major pathology being borderline personality disorder.

At a September 1995 VA PTSD examination, the veteran reported 
using alcohol at age 17, increasing the amounts of it over 
the next 10 or 11 years to help him sleep because of the 
nightmares related to Vietnam and indicated that it 
interfered with him keeping a job.  He admitted that he used 
heroin for the same purpose, to achieve forgetfulness.  The 
veteran related a history of marital disruption, withdrawal 
from society, startle reaction, flashbacks and nightmares.  
On examination, the veteran stated that he still dreamt of 
the child he shot and had flashbacks of this event and that 
after his discharge he did not want to go back to the gang he 
had been involved with before service.  The diagnoses were 
PTSD, chronic alcoholism, currently improving, and heroin 
addiction, currently clean.  The examiner added that the 
veteran was currently severely impaired, his prognosis was 
poor, and that his disorders were related to an earlier 
dependent personality disorder for the alcoholism began 
before service.  He recommended continued treatment and 
reevaluation in two years.

By an August 1996 rating decision, the RO granted a temporary 
total rating for hospitalization under 38 C.F.R. § 4.29 
effective from May 29, 1996 to July 1, 1996, and reassigned a 
50 percent rating effective from July 1, 1996, following the 
end of the temporary total rating.  That decision was based 
on a VA May/June 1996 hospital summary report, which showed 
that prior to admission the veteran got into an altercation 
while walking down the street after his girlfriend robbed 
him.  On admission, the veteran was very upset and expressed 
feelings of anger, frustration and depression.  He indicated 
that he had been bothered increasingly by nightmares and 
flashbacks about Vietnam but was reluctant to go to the PTSD 
Program and had been in counseling at the VAMC.  The veteran 
reported that the medication partially help him but he 
continued to have sleep problems and mood swings and 
difficulty controlling his temper.  He denied any suicidal 
ideation but noted that he had started drinking again in May 
1996 and wanted to be hospitalized so he could be more stable 
on his medications.  Physical examination on admission was 
essentially within normal limits.  He was enrolled in groups 
and various activities, started on Depakote and continued on 
Trazadone.  The veteran was referred to the PTSD Program 
under a trial, where he was evaluated and given a 
recommendation that a two-month random urine drug screen be 
done and that he come for trauma counseling.  He was put on 
the PTSD waiting list.  His condition at time of discharge 
was good.  The diagnoses were PTSD and alcohol abuse.  The 
veteran's GAF score was 60.

VA outpatient treatment records from May 1995 to August 1996 
show treatment for several conditions, including PTSD.  The 
veteran attended group sessions on advanced recovery, PTSD 
and relapse prevention.  He had domestic problems, which 
impacted his treatment.  In September 1995, the veteran 
complained of inability to sleep and flashbacks of Vietnam, 
noting a marked increase in the last three weeks.  He was 
prescribed medication and, in January 1996, the veteran 
reported improvement.  In February 1996, he attended group 
therapy and AA meetings.  In August 1996, the veteran 
indicated that he was not doing well having started to drink 
and use crack again, when he started to hear voice telling 
him to hurt himself and others.  He indicated that he was 
having sleep difficulties.  Hospitalization was recommended.

An August 1996 VA hospital report shows that the veteran 
reported that he had been drinking alcohol prior to his 
admission that he had continuing nightmares and wanted to get 
back into the rehabilitation and PTSD programs.  He was 
admitted for feelings of depression and hearing voices 
telling him to kill himself and others.  The veteran had been 
followed at the chemical dependency treatment unit for his 
drug abuse and ongoing emotional problems.  During admission, 
the veteran slept better with medication but continued to 
hear voices, it was felt that the veteran was having some 
organic hallucinations due to his alcohol and drug abuse.  
After Risperidone was prescribed, the voices went away and 
his sleep and mood improved.  The veteran was discharged in 
good condition with a GAF score of 60.  The diagnoses were 
polysubstance abuse and history of PTSD.  

In October 1996, the veteran filed a claim for another 
temporary total rating based on hospitalized from October 10, 
1996 to November 1, 1996.  That VA hospital report showed 
that the veteran was admitted after starting to choke his 
girlfriend following a bad nightmare.  The veteran reported 
he became scared and decided to go to the hospital and that 
he was unable to sleep, suffered mood swings, heard voices, 
and had been feeling very volatile.  Physical examination on 
admission was within normal limits.  After initially 
increasing medication, he seemed demanding and very somatic.  
The veteran attended group and individual activities.  He 
continued to have nightmares but was able to handle them.  He 
was offered further rehabilitation but refused, as he had to 
pay child support.  The diagnoses were polysubstance abuse 
and history of PTSD.  The veteran had a GAF score of 50.

Later in November 1996, the veteran was readmitted electively 
for chemical dependency rehabilitation related to his 
polysubstance abuse problem.  Physical examination was within 
normal limits.  The veteran completed the program and was 
discharged without incident to be followed as an outpatient.  
The diagnosis was polysubstance abuse.  

In January 1997, the veteran was hospitalized for eight days 
for complaints of hearing voices, inability to sleep well and 
having nightmares.  He reportedly feared that he would go 
back to drug abuse.  Physical examination was within normal 
limits.  The veteran attended group and other activities on 
the unit and his sleep marginally improved.  Discharge 
diagnoses were PTSD and polysubstance abuse and the veteran's 
GAF score was 50. 

VA outpatient treatment reports indicate that between 
September 1996 and February 1997, the veteran was seen for 
back, eye and skin disorders.

A May/June 1997 VA hospital report indicates that the veteran 
was admitted for detoxification from alcohol and crack 
cocaine.  He reported increasing depression related to his 
increased chemical use and the poor health of his girlfriend.  
Detoxification was uneventful and on the third day he was 
transferred to the psychiatric ward.  Initially, the veteran 
did not want to go to the substance abuse rehabilitation 
program or 12-step meetings.  He gradually began to decrease 
his social isolation and was transferred to the substance 
abuse rehabilitation program, where he participated in the 
groups and met all the inpatient goals.  The veteran was 
discharged to be followed on an outpatient basis.  The 
diagnoses included alcohol and crack dependency, 
schizoaffective disorder and PTSD, by history only.  

A June 1997 rating decision granted a temporary total rating 
for hospitalization under 38 C.F.R. § 4.29 effective from 
October 10, 1997 through November 30, 1997, and reassigned a 
50 percent rating effective from December 1, 1997, following 
the end of the temporary total rating.  That decision and a 
July 1996 rating decision also denied temporary total ratings 
for the veteran's August and November 1996, January and 
May/June 1997 hospitalizations, noting that the veteran was 
not hospitalized for more than 21 days during those periods 
for a service-connected disability.

An October 1997 record in the file shows that the veteran 
failed to report for scheduled VA mental disorders and PTSD 
examinations.

In a December 1997 statement, the veteran's representative 
contended that the veteran deserved a 100 percent disability 
rating for his PTSD, claiming that his substance abuse 
problems are associated with his PTSD, which has severely 
impaired his ability to work, maintain social relationships 
and shelter.

The veteran was admitted to the VA hospital substance abuse 
rehabilitation program in January 1998. 

The veteran testified at an April 1998 RO hearing.  He 
indicated that he had nightmares two to three times a week, 
flashbacks four or five times a month triggered by noise, 
hallucinations three or four times a month, suicidal 
thoughts, and sleep disturbances getting only two to three 
hours of sleep nightly.  The veteran stated that he preferred 
to live alone, that he was socially isolated and that it was 
hard for him to be around other people, as it made him upset 
and nervous and he tended to lose his temper and get violent.  
He had been in jail for domestic violence.  The veteran said 
it was hard for him to be around his children and that he 
lived with his disabled girlfriend.  He admitted to a history 
of alcohol and drug abuse with occasional periods of 
sobriety.  The veteran last worked in 1985 and indicated that 
he could not concentrate on doing a job right.  The veteran's 
representative indicated that the veteran's symptoms would 
qualify him for a 70 percent rating for PTSD and because his 
disorder precluded him from gainful employment, VA should 
grant him a TDIU.

In an April 1998 statement, the veteran's representative 
contended that the evidence supports his claim for a 
permanent and total disability rating for his PTSD and that 
his substance abuse symptomatology should be considered when 
rating his PTSD, submitting material from the Social Security 
Administration giving that agency's guidance on evaluating 
co-existing mental disorders and substance abuse.

A June 1998 record in the file shows that the veteran failed 
to report for scheduled VA genitourinary and mental disorders 
examinations.

A June 1998 VA hospital report shows that the veteran was 
admitted with complaints of hearing command auditory 
hallucinations to kill himself and that he had taken an 
overdose of Dilantin.  On evaluation, Dilantin level was zero 
and he was denying substance abuse; however, it was thought 
that he was most likely in alcohol withdrawal.  He was 
treated with Ativan and had a detoxification admission.  The 
veteran complained of hallucinations, depression, problems 
with sleep and energy, and racing thoughts and did admit to 
using alcohol and cocaine three days prior to admission.  
Chart review was more consistent with recurrent major 
depression with psychosis, in addition to substance abuse and 
PTSD, than with schizophrenia or schizoaffective disorder.  
After being informed that he did not qualify for a drug 
study, the veteran experienced increased voices but refused 
treatment in rehab or in the dual diagnosis program.  After 
the addition of Lithium, he was observed to be sleeping and 
interacting well on the ward.  At discharge, although he 
complained of auditory hallucinations with suicidal content, 
he indicated that he had no intention of killing himself or 
anyone else.  A July 1998 VA follow-up, attending note 
indicated that the veteran was doing fair, staying clean and 
looking for another apartment.

An August 1998 VA hospital report indicates that the veteran 
was admitted to the hospital complaining of depression, 
difficulty sleeping, and an increase in auditory 
hallucinations telling him to hurt himself.  He admitted to 
using alcohol and cocaine prior to admission.  He was 
depressed and related recent stressors including his son 
having legal problems and his girlfriend being in a nursing 
home.  The veteran had been hospitalized in May 1998 for 
similar complaints.  The only suicide attempt occurred a year 
earlier when he cut himself with a butcher knife.  The 
veteran was noted to have a history of substance abuse, 
including alcohol and cocaine.  He had been offered a variety 
of outpatient follow-ups, including the dual diagnosis and 
PTSD programs, but had a history of noncompliance.  He was 
being seen in the substance abuse rehabilitation program 
(SARP).  On examination, he appeared depressed with 
psychomotor retardation and restricted affect.  He denied any 
suicidal ideation after admission but complained of auditory 
hallucinations telling him to hurt himself.  His insight and 
judgment were poor and his sleep, appetite and energy were 
decreased.  A nursing note indicated that the veteran was 
very thin and appeared to be dehydrated with a very strong 
odor of metabolized alcohol from lungs on expiration.  He 
complained of discomfort due to anxiety and had symptoms of 
alcohol withdrawal for which he was treated.  The veteran had 
a history of worsening symptoms as the date of discharge 
neared and it was felt that the veteran was trying to prolong 
his stay in the hospital.  At the time of discharge, he 
denied any suicidal or homicidal ideation and was encouraged 
to keep follow-up appointment in the dual diagnosis clinic 
and with his SARP treating psychiatrist.  The diagnoses were 
major depressive disorder with psychoses, PTSD, alcohol and 
cocaine dependency.

A later August 1998 VA hospital report shows that the veteran 
was admitted and treated for alcohol withdrawal and alcohol 
dependence.

A September 1998 VA hospital report indicated that the 
veteran was admitted for complaints of auditory 
hallucinations telling him to kill himself.  The report noted 
that the veteran had been discharged from detoxification on 
August 28, 1998 and that since then he had been drinking 
three to four 40-oz. beers daily until admission.  He denied 
cocaine use.  In the hospital, he began withdrawal but 
continued to hear voices.  On discharge, he denied obsessions 
or delusions but still had occasional auditory 
hallucinations.  He was alert, cooperative, and attentive 
with no motor retardation or agitation.  Speech was normal in 
rate and rhythm.  His thought processes were logical and 
goal-direct and his affect was flat but stable.  His 
intellect was average and his insight into his substance 
abuse was poor despite repeated education attempts.  The 
diagnoses included schizoaffective disorder, alcohol 
dependence with withdrawal, alcohol-induced mood disorder, 
cocaine dependence, cocaine-induced mood disorder, and PTSD.  

October 1998 VA follow-up records indicate that the veteran 
continued to use alcohol and cocaine with sporadic pot use 
since his hospital discharge and sought admission for 
detoxification.  The assessment was alcohol and cocaine 
dependency with probable cocaine intoxication, unresponsive 
to maximal interventions multiple times, and schizoaffective 
disorder.  The veteran's primary psychiatrist considered the 
veteran unmotivated and manipulative and felt that admission 
more likely to be enabling than helpful.  At a pharmaceutical 
assessment the next day, the veteran was very disheveled 
(roaches were noted coming out of his clothes and medication 
bag as he gave a history) with mild tremors.  He did not 
complain of hallucinations and indicated that he slept well 
and felt better. 

An October 6, 1998 letter from the VA detoxification 
coordinator indicated that the psychiatrist was requesting 
that the fiduciary process be initiated for the veteran 
because he had been hospitalized multiple times in 1998 at 
the VAMC on detoxification and psychiatric wards.  She added 
that the veteran spent most of his funds on alcohol and drugs 
and enclosed an October 1998 progress note.  That note 
indicated that the veteran had a history of PTSD and 
polysubstance dependence including alcohol and cocaine and 
had had several admissions due to ongoing polysubstance 
abuse, nightmares and flashbacks.  The psychiatrist added 
that the veteran was very noncompliant with outpatient 
follow-up, i.e., after every discharge the veteran went back 
to using drugs and alcohol.  The veteran had been through 
rehab and detoxification several times and was very dependent 
on the hospital and spent most of his time in the emergency 
room trying to get back in.  His disability check is spent 
mostly on drugs.  The veteran had very poor insight into his 
drug abuse and PTSD and his ongoing stressors included his 
girlfriend's disability.  At that time, the veteran was 
successfully detoxed, was on his medications and was not 
exhibiting any subjective signs of PTSD; however, he 
complained of insomnia, nightmares and audio hallucinations.  

The veteran was admitted to the VA hospital three days later 
with complaints of ongoing alcohol and cocaine use as well as 
nightmares and flashbacks.  The report indicated that the 
veteran's alcohol and cocaine dependence were a major problem 
into which the veteran had no insight.  The veteran had not 
been taking his prescribed medication and had been having 
continued nightmares and flashbacks of Vietnam.  He was again 
detoxed of alcohol and cocaine and placed back on medication.  
He was cooperative and pleasant on the unit and was reminded 
of his non-cooperation as an outpatient.  Discharge diagnoses 
were polysubstance abuse including cocaine and alcohol and a 
history of PTSD.

An August 2000 record in the file shows that the veteran 
failed to report for a scheduled VA mental disorders 
examination.

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
See 61 Fed. Reg. 52695-52702 (1996) (presently codified at 38 
C.F.R. §§ 4.125-4.130 (2000)) (hereinafter referred to as 
"current" regulations).  When a law or regulation changes 
while a case is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will analyze the veteran's claim under 
both sets of criteria to determine if one is more favorable 
to the veteran.

Under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, a 50 percent evaluation 
requires considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
requires severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  The Board notes that a 100 percent evaluation 
may be assigned under the above rating criteria as long as 
the veteran meets one of three listed criteria: total 
isolation; gross repudiation of reality; and/or 
unemployability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); Johnson v. Brown, 7 Vet. App. 95, 96 (1994); see also 
38 C.F.R. § 4.21 (1996).

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2000).  

Under the revised criteria effective November 7, 1996, a 50 
percent evaluation is assigned if there is reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is assigned if there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
assigned if there is total social and occupational impairment 
due to symptoms including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

The Board concludes that the veteran's PTSD symptomatology 
does not warrant a higher evaluation under either the former 
or current diagnostic criteria.  The Board observes that 
since the veteran repeatedly has failed to report for 
scheduled examinations, the information to formally assess 
his service-connected PTSD versus other factors such a 
substance abuse is limited.  Recent inpatient and outpatient 
treatment records tend to show the veteran's substance abuse 
as primary, which the September 1995 VA examiner found was 
related to an earlier dependent personality disorder.  This 
opinion agrees with that offered by the August 1995 VA 
testing psychiatrist, who stated that the veteran's PTSD was 
likely present as a secondary condition (at 30 to 40 percent 
of his entire spectrum of his mental difficulties), with the 
primary disorder and major pathology being borderline 
personality disorder.  

First, with regard to the old criteria, while the veteran 
generally has been assigned GAF scores ranging from 50 to 60 
since February 1995 denoting moderate to serious symptoms, 
has had suicidal/homicidal thoughts and has been described as 
of low intelligence, his speech and thought processes were 
otherwise normal and he has been alert and oriented to time, 
place and person at his various hospital discharges and 
outpatient follow-ups.  Although he has characterized himself 
as socially isolated, he has maintain off-and-on 
relationships with his children and an aunt and has lived 
with and cared for a disabled girlfriend.  Moreover, the 
veteran was noted to be cooperative and pleasant when on the 
hospital wards and to be very dependent on the VAMC, spending 
his time in the emergency room trying to get readmitted.  The 
veteran has already been found to be unable to work by reason 
of a combination of service-connected and nonservice-
connected disabilities.  But he is not unemployable solely 
due to his service-connected PTSD.  It is also pertinent to 
note that the August and September 1995 VA examination 
reports and subsequent VA hospital and outpatient records 
noted other nonservice-connected psychiatric disabilities 
(including borderline personality disorder, polysubstance 
abuse related to his earlier dependent personality disorder, 
schizoaffective disorder, major depressive disorder with 
psychoses, alcohol dependence with withdrawal, alcohol-
induced mood disorder, cocaine dependence, and cocaine-
induced mood disorder).  Recent outpatient and inpatient VA 
medical records show treatment focusing primarily around the 
veteran's polysubstance abuse, not his PTSD.  Except for 
claimed flashbacks and nightmares of Vietnam, there is a 
paucity of complaints or findings related to his PTSD.  This 
is consistent with the veteran's most recent 1995 VA 
examinations, where the examiner noted that the veteran's 
PTSD, like his substance abuse, was secondary to an earlier 
personality disorder.  The evidence shows that the veteran's 
most recent inpatient and outpatient treatment records were 
for psychiatric decompensation associated with relapses on 
cocaine and alcohol and noncompliance with medical care or 
related to his son's troubles with the legal system or his 
girlfriend being in a nursing home.  The veteran's ability to 
maintain minimal personal hygiene and other basic activities 
of daily living were normal until recently.  No memory loss 
or obsessive or ritualistic behavior was shown.  The veteran 
was mildly depressed most of the time, but was not hopeless.  
Although the veteran has been assigned GAF scores in the 50 
to 60 range, based on the August 1995 examiner's comments 
only 30 to 40 percent of the score could be attributed to 
PTSD and the remainder to the veteran's nonservice-connected 
personality disorder and substance abuse.  Therefore, based 
on a review of the evidence as a whole, to include VA 
outpatient and inpatient treatment and examination reports 
with relevant history and clinical findings, the Board finds 
that the evidence does not support a finding of severe 
psychiatric impairment or more than considerable social and 
industrial impairment solely due to his PTSD to warrant an 
increase to 70 percent under the former rating criteria.

The Board also finds that the criteria for a 70 percent 
evaluation under the current regulations have not been met.  
The veteran's symptoms, discussed at length above, do not 
include inability to establish and maintain relationships, 
obsessive rituals, illogical, obscure or irrelevant speech, 
continuous panic, impaired impulse control, or spatial 
disorientation.  Although the veteran's recent 
hospitalizations have resulted partially because of claimed 
auditory hallucinations telling him to hurt himself or 
others, a hospital report noted that the veteran had a 
history of worsening symptoms (particularly an increase in 
auditory hallucinations) as the date of discharge neared and 
it was felt that the veteran was trying to prolong his stay 
in the hospital.  At the time of discharge, he denied any 
suicidal or homicidal ideation.  As such, the evidence when 
considered in its totality does not present a picture of 
impairment warranting a 70 percent rating as contemplated by 
the revised rating criteria.

While the GAF scores are consistent with moderate to serious 
disability, the August 1995 VA examination and recent 
outpatient and inpatient treatment reports reveal that more 
than half of the veteran's psychiatric symptoms are 
attributable to his nonservice-connected personality disorder 
and polysubstance abuse, which is secondary to the veteran's 
personality disorder rather than his service-connected PTSD.  
In light of the veteran's repeated failure to report for 
scheduled examinations, the Board can only assess his 
disability based on the evidence of record.  Under these 
circumstances, and considering the symptoms that have and 
have not been attributed to PTSD, the Board concludes that 
the veteran's PTSD, by itself, is not manifested by more than 
considerable social and industrial impairment, nor is it 
productive of more than occupational and social impairment 
with reduced reliability and productivity.  In reaching this 
determination, the Board has considered whether, under 
Fenderson, a higher evaluation might be warranted for any 
period of time during the pendency of this appeal.  However, 
aside from the times that temporary total ratings were in 
effect for hospitalization under 38 C.F.R. § 4.29, there is 
no evidence that the veteran's disability has been more 
severe any time during the remaining period of this initial 
evaluation.  Fenderson, supra. 

In reaching this decision, the Board has considered the 
complete history of the veteran's PTSD and Allen, as well as 
the current clinical manifestations of his disability and its 
effect on his earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41.  All other pertinent aspects of 38 C.F.R. Parts 3 and 4 
have also been considered.  Should the veteran's disability 
increase in severity, he may be entitled to a higher 
evaluation; however, at present, there is no basis for an 
evaluation in excess of 50 percent for PTSD.  See 38 C.F.R. § 
4.1.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, although 
the veteran asserts that his PTSD symptomatology has 
interfered with his employment, the evidence shows that the 
veteran's other nonservice-connected disorders particularly 
his personality disorder and associated polysubstance abuse, 
not his PTSD symptomatology, have interfered with his 
employment and required his recent hospitalizations.  Thus, 
the veteran's PTSD symptomatology has not otherwise rendered 
impracticable the application of the regular schedular 
standards.  Accordingly, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).



ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


